       Case 1:17-cv-01388-KPF-RWL Document 258 Filed 08/19/21 Page 1 of 3

                                                                                                                                            Mayer Brown LLP
                                                                                                                                 1221 Avenue of the Americas
                                                                                                                                   New York, NY 10020-1001
                                                                                                                                     United States of America

                                                                                                                                             T: +1 212 506 2500
                                                                                                                                             F: +1 212 262 1910
                                                                                             8/19/2021                                           mayerbrown.com
August 18, 2021
                                                                                                                                          Matthew D. Ingber
BY ECF                                                                                                                                                   Partner
                                                                                                                                             T: +1 212 506 2373
                                                                                                                                             F: +1 212 849 5973
The Honorable Robert W. Lehrburger                                                                                                       MIngber@mayerbrown.com
United States Magistrate Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

Re:     Pacific Life Insurance Company, et al., v. The Bank of New
        York Mellon, No. 17-cv-1388 (S.D.N.Y.)

Dear Judge Lehrburger:

        On behalf of The Bank of New York Mellon (“BNYM”), and pursuant to Your Honor’s
Individual Practices in Civil Cases, we write to request that the Court maintain sealing over six
exhibits that were filed in connection with Plaintiffs’ Cross-Motion for Partial Summary Judgment
(Dkt. 245), as well as related portions of Plaintiffs’ Counter-Statement of Undisputed Material
Facts Pursuant to Local Rule 56.1 (Dkt. 247). BNYM does not wish to maintain sealing over any
documents not specifically referenced herein.1 BNYM has conferred with Plaintiffs, and Plaintiffs
have indicated that they take no position with respect to BNYM’s sealing designations.

         BNYM has analyzed the relevant material, and as set forth below, requests that certain
exhibits, and corresponding portions of Plaintiffs’ Counter-Statement of Undisputed Material
Facts Pursuant to Local Rule 56.1, be sealed in part or in whole in accordance with the three-part
test articulated in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006) and Bernstein
v. Bernstein Litowitz Berger & Grossman LLP, 814 F.3d 132 (2d Cir. 2016). “Under this test, the
Court must: (i) determine whether the documents in question are ‘judicial documents’; (ii) assess
the weight of the common law presumption of access to the materials; and (iii) balance competing
considerations against the presumption of access.” Doe v. City of New York, 2019 WL 4392533,
at *1 (S.D.N.Y. Sept. 13, 2019) (citing Lugosch, 435 F.3d at 119-20). The documents for which
BNYM seeks to maintain sealing are not “judicial documents.” See, e.g., Under Seal v. Under
Seal, 273 F. Supp. 3d 460, 467 (S.D.N.Y. 2017) (“‘[D]ocuments that play no role in the
performance of Article III functions, such as those passed between the parties in discovery’” are
not “judicial documents” (quoting SEC v. TheStreet.com, 273 F.3d 222, 232 (2d Cir. 2001)).



1
          BNYM notes that Plaintiffs’ opening summary judgment submission included more than 150 exhibits that
reflected BNYM’s discovery material. BNYM is requesting to maintain confidentiality over only six of these exhibits.

           Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
            Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                          and Tauil & Chequer Advogados (a Brazilian partnership).
         Case 1:17-cv-01388-KPF-RWL Document 258 Filed 08/19/21 Page 2 of 3
Mayer Brown LLP


    The Honorable Robert W. Lehrburger
    August 18, 2021
    Page 2

   Accordingly, BNYM requests that the documents be kept under seal in part or in whole on the
   following bases.

          x   Kane Exs. 227, 229, and 240: Kane Exhibits 227 and 240 are internal communications
              between BNYM employees reflecting internal deliberations and strategic analyses
              related to BNYM’s business relationship with Countrywide and its resolution of issues
              concerning its administration of Countrywide RMBS trusts. Further, Kane Exhibit 229
              is an internal tracking spreadsheet detailing BNYM’s strategies with respect to the
              resolution of repurchase claims on certain Countrywide RMBS trusts. Accordingly,
              BNYM requests to seal Kane Exhibits 227, 229, and 240 in their entirety because they
              reflect BNYM’s “specific business information and strategies,” as well as proprietary
              information about its client relationships, which “if revealed, ‘may provide valuable
              insights into [BNYM’s] current business practices that a competitor would seek to
              exploit.’” See Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485,
              511 (S.D.N.Y. 2015) (quoting Encycl. Brown Prods., Ltd. v. Home Box Office, Inc., 26
              F.Supp.2d 606, 614 (S.D.N.Y. 1998)).

          x   Kane Ex. 219: Kane Exhibit 219 is an internal tracking spreadsheet related to litigation
              in certain RMBS trusts, which contains non-public personal information of borrowers,
              including borrower names and loan numbers. BNYM understands that it is generally
              prohibited from disclosing such information under the Gramm-Leach-Bliley Act. See
              15 U.S.C. § 6802(a) (“[A] financial institution may not . . . disclose to a nonaffiliated
              third party any nonpublic personal information.”). Accordingly, BNYM requests to
              keep sealed through redaction only the non-public personal information contained in
              Kane Exhibit 219 (attached in redacted form as Exhibit A) because it contains
              “sensitive . . . financial . . . and other personal information pertaining to non-parties.”
              See United States v. Wey, 256 F. Supp. 3d 355, 411 (S.D.N.Y. 2017).

          x   Kane Exs. 13 and 17: Kane Exhibits 13 and 17 are internal policy and procedure
              manuals that reflect confidential information concerning the operations of BNYM’s
              Corporate Trust department. Accordingly, BNYM requests to seal Kane Exhibits 13
              and 17 in their entirety because they contain information related to confidential and
              proprietary “internal business practices.” See SEC v. Ahmed, 2018 WL 4266079, at *3
              (D. Conn. Sept. 6, 2018). That these documents provide “insight into [BNYM’s] inner
              workings, including its [] decision-making process, [and] internal procedures”
              outweighs the common law presumption of access, particularly where unsealing of
              these policy and procedure manuals would make them available to BNYM’s
              competitors. Id.; see also Encycl. Brown Prods., Ltd., 26 F. Supp. 2d at 614 (sealing
              defendants’ “[c]onfidential business information dating back even a decade or more”
              because they “provide valuable insights into a company’s current business practices
              that a competitor would seek to exploit.”).

          BNYM also requests that portions of Plaintiffs’ Counter-Statement of Undisputed Material
   Facts Pursuant to Local Rule 56.1 (attached in redacted form as Exhibit B), which reference
         Case 1:17-cv-01388-KPF-RWL Document 258 Filed 08/19/21 Page 3 of 3
Mayer Brown LLP


    The Honorable Robert W. Lehrburger
    August 18, 2021
    Page 3

   content from these exhibits, be redacted to maintain the confidentiality of the underlying sealed
   documents on the same bases as set forth above.

          We appreciate the Court’s attention to this matter.

                                                    Respectfully,

                                                    /s/ Matthew D. Ingber
                                                    Matthew D. Ingber




                                                            8/19/2021
